DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 4-7 and 21-33are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 12 and 25-28 of copending application 17/016,814, which has been allowed with claim amendments but has not yet been issued a U.S. Patent No. in view of Xia et al. (10,092,155) and Deng et al. (2018/0333018).  The copending claims as allowed (by way of Examiner’s Amendment dated 21 May 2021) provide nearly identical structural and functional limitations as the corresponding claims of the current application, but the current claims recite that the vacuum motor is within the upright body, brushroll is removable, brushroll motor is in the base, that the brushroll motor and vacuum motor are powered by the battery and that the battery charging circuit is automatically enabled after the end of the unattended cleanout cycle.  However, Xia discloses a very similar floor cleaning system, as discussed in previous Office Actions, and discloses that the vacuum motor is within the upright body, brushroll is removable, brushroll motor is in the base, that the brushroll motor and vacuum motor are powered by the battery, making it obvious to provide a similar known configuration for a cleaner having nearly identical structure and function.  Regarding the limitation that the battery charging circuit is 

Response to Arguments
Applicant’s arguments, see Remarks, filed 27 April 2021, with respect to the previous rejections have been fully considered and are persuasive.  The rejections of all pending claims have been withdrawn.  The pending independent claims are considered to effectively define over the prior art in the same manner as the related application 17/016,814, as addressed in the Examiner’s Amendment dated 21 May 2021, so the pending claims would effectively be allowable if the Double Patenting rejection above is overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        19 November 2021